Royse, C. J.
Appellants brought this action for a writ of certiorari to review a decision of the Board of Zoning Appeals of the City of Indianapolis, granting a variance from a Zoning Ordinance of the City of Indianapolis to permit the construction of a drive-in restaurant and sign in the center of a district restricted by ordinance to the construction of single and two-story family dwellings.
The trial court affirmed the decision of the Board granting the variance. From that judgment appellants have appealed to this court.
Appellees have filed their verified motion to dismiss this appeal on the grounds that the question sought to be presented herein became moot. Their motion avers, in part:
“Since the decision of the lower court, the Common Council of the City of Indianapolis, Indiana, has rezoned the specific area in question and the area adjacent thereto for business use through General Ordinance No. 40, passed on the 5th day of December, 1955 and signed by the Mayor of the City of Indianapolis December 6, 1955.
The appellants have not instituted any proceedings concerning the rezoning of this area by the Common Council of the City of Indianapolis but have by their silence and inaction accepted the effect of the Ordinance.
The present zoning now includes the business use atttacked by this appeal, therefore, there is no actual controversy for this court to decide.”
Appellants have not filed any answer or response to this motion.
It seems to us under the averments of appellees’ motion the question has become moot. Therefore, appellees’ motion must be sustained. Buck, et al. v. K. G. *545Schmidt Brewing Co., Inc., et al. (1952), 123 Ind. App. 217, 105 N. E. 2d 823, (Transfer denied); Mikels v. Seligman & Latz of Indianapolis (1955), 126 Ind. App. 17, 127 N. E. 2d 107 (Transfer denied).
Appeal dismissed.
NOTE. — Reported in 132 N. E. 2d 924.